EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anna Kinney on 06/16/2022.

The application has been amended as follows: 

In claim 1, line 12, DELETE “optional”.
In claim 1, line 15, DELETE “optional”.
In claim 1, line 17, DELETE “optional”.

In claim 3, line 1, DELETE “optional”.



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3, 5, 6, 11, and 14, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-9, and 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The previous rejections of Claims 1, 3, 5-6, 11, 13, and 14, under 35 U.S.C. 103 as being unpatentable over US 2014/0199549 A to Shin (hereinafter Shin), and in view of WO 2016/099988 A1 to Gorodisher et al. (hereinafter Gorodisher), and in further view of US 5,639,808 A to Coggio et al. (hereinafter Coggio) are withdrawn in light of the Applicant’s amendments.

Allowable Subject Matter
Claims 1, 3, 5-9, 11, and 14-19, are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2014/0199549 A to Shin (hereinafter Shin). Shin teaches a composition comprising 0.1-20 wt% of bismaleimide resin, 0.1-20 wt% of a benzoxazine monomer resin, 1-50 wt% of an epoxy phenol novolac and/or epoxy anhydride adduct, and 1-50 wt% an acrylic resin monomer (para 4) used in the field of adhesives for electronic devices (See abstract, para 1-2). Shin further teaches the bismaleimide is BMI-5100, (para 5), specifically 3,3’-dimethyl-5,5’-diethyl-4,4’-diphenylmethane bismaleimide (See claim 5). Shin also teaches the composition contains an adduct of epoxy phenolic-acid anhydride catalyst, silica filler, a silane coupling agent, and an imidazole catalyst (Table 1 and 2, para 40 and 42). Shin further teaches the composition further contains diamine curing agents (para 20). Shin also teaches the composition further includes a curie initiator such as an anhydride (para 28, and 49, Claim 2 and 10). 
Shin does not teach the benzoxazine compound having formula (I). 
Shin also does not teach the flame retardant. 

The second closest prior art is WO 2016/099988 A1 to Gorodisher et al. (hereinafter Gorodisher). Gorodisher teaches a curable benzoxazine composition used in the field of conducting adhesives for electronic devices (page 22, para 3, and abstract). Gorodisher further teaches the benzoxazine resin has the formula 
    PNG
    media_image1.png
    131
    564
    media_image1.png
    Greyscale
, (page 27). Gorodisher also teaches the composition can further include epoxy resins (page 19) such as epoxy phenol-novolac resins (page 20). Gorodisher further teaches the above benzoxazine resin has better thermal stability with flexible solids, (page 2, para 5 to page 3, para 1, and page 30).
Gorodisher does not teach the claimed amounts, does not teach the maleimide and anhydride crosslinking agent, and also does not teach the flame retardant.

Furthermore, the Applicant has demonstrated unexpected results as cited on page 6-9 of their arguments dated 12/07/2021. The Applicant has shown superior properties in their examples in Table 2-4 of their specification and examples 9 and 10 of the Chih Declaration dated 12/07/2021. The Applicant’s data and Table 4 shows good properties using the claimed benzoxazine having formula (I) when compared to other benzoxazine compounds. On page 8 of the Applicant’s arguments dated 12/07/2021, the Applicant listed examples from least amount of BZ compound having formula (I) to the most amount. The data shows outstanding heat resistance in Examples 1, 5, 9, and 10 in the wt% range of about 14.9-28.1 wt%, which commensurate in scope to the 15-28 wt% range that is claimed as well as containing a mixture of maleimide-based compound and anhydride crosslinking agents.
Thus, for the above reasons, the Applicant has met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766


/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766